CUSIP No. 883906406 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D/A (Amendment No. 1) UNDER THE SECURITIES EXCHANGE ACT OF 1934 ThermoEnergy Corporation (Name of Issuer) Common Stock, par value $0.001 (Title of Class of Securities) 883906406 (CUSIP Number) Katy Klinedinst, Esq. Greenberg Glusker Fields Claman & Machtinger LLP 1900 Avenue of the Stars, Suite 2100 Los Angeles, CA 90067 (310) 201-7576 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 15, 2008 (Date of Event which Requires Filing of this Statement) If the reporting person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box / /. NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 883906409 1. Name of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). David Gelbaum, Trustee, The Quercus Trust 2. Check the Appropriate Box If a Member of a Group (See Instructions) (a) [X] (b) [_] 3. SEC Use Only 4. Source of Funds (See Instructions) PF 5. Check If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [_] 6. Citizenship or Place of Organization U.S. 7. Sole Voting Power NUMBER OF -0- SHARES BENEFICIALLY 8. Shared Voting Power OWNED BY 22,333,334 EACH REPORTING 9. Sole Dispositive Power PERSON -0- WITH 10. Shared Dispositive Power 22,333,334 11. Aggregate Amount Beneficially Owned by Each Reporting Person 22,333,334 12. Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] 13. Percent of Class Represented by Amount in Row (11) 34.4%(1) 14. Type of Reporting Person (See Instructions) IN (1) Based on 64,915,077 shares of Common Stock, par value $0.001 per share, ("Common Stock") outstanding, calculated in accordance with Rule 13d. 2 CUSIP No. 883906409 1. Name of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Monica Chavez Gelbaum, Trustee, The Quercus Trust 2. Check the Appropriate Box If a Member of a Group (See Instructions) (a) [X] (b) [_] 3. SEC Use Only 4. Source of Funds (See Instructions) PF 5. Check If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [_] 6. Citizenship or Place of Organization U.S. 7. Sole Voting Power NUMBER OF -0- SHARES BENEFICIALLY 8. Shared Voting Power OWNED BY 22,333,334 EACH REPORTING 9. Sole Dispositive Power PERSON -0- WITH 10. Shared Dispositive Power 22,333,334 11. Aggregate Amount Beneficially Owned by Each Reporting Person 22,333,334 12. Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] 13. Percent of Class Represented by Amount in Row (11) 34.4%(1) 14. Type of Reporting Person (See Instructions) IN (1) Based on 64,915,077 shares of Common Stock, par value $0.001 per share, ("Common Stock") outstanding, calculated in accordance with Rule 13d. 3 CUSIP No. 883906409 1. Name of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). The Quercus Trust 2. Check the Appropriate Box If a Member of a Group (See Instructions) (a) [X] (b) [_] 3. SEC Use Only 4. Source of Funds (See Instructions) PF 5. Check If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [_] 6. Citizenship or Place of Organization U.S. 7. Sole Voting Power NUMBER OF -0- SHARES BENEFICIALLY 8. Shared Voting Power OWNED BY 22,333,334 EACH REPORTING 9. Sole Dispositive Power PERSON -0- WITH 10. Shared Dispositive Power 22,333,334 11. Aggregate Amount Beneficially Owned by Each Reporting Person 22,333,334 12. Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] 13. Percent of Class Represented by Amount in Row (11) 34.4%(1) 14. Type of Reporting Person (See Instructions) OO (1) Based on 64,915,077 shares of Common Stock, par value $0.001 per share, ("Common Stock") outstanding, calculated in accordance with Rule 13d. 4 CUSIP No. 883906409 Item 1. Security and Issuer This Amendment No. 1 to Schedule 13D (this "Amendment No. 1") amends and restates, where indicated, the statement on Schedule 13D relating to the Common Stock of the Issuer filed by The Quercus Trust, David Gelbaum and Monica Chavez Gelbaum (collectively, the "Reporting Persons") with the Securities and Exchange Commission ("SEC") on December 31, 2007 (the "Initial Schedule 13D").
